IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-69,619-04


EX PARTE THOMAS JOHN TWISS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F79-10925-R IN THE 265TH DISTRICT COURT
FROM DALLAS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated rape
and sentenced to life imprisonment. 
	In the instant application, Applicant raises a ground of relief based on post-conviction testing
of DNA under Chapter 64. The State and the trial court both recommend granting relief. This Court
has reviewed Applicant's claim pertaining to the post-conviction DNA proceedings, and has
determined that the writ of habeas corpus is not available for his claim of error in those proceedings. 
See Ex parte Baker, 185 S.W.3d 894 (Tex. Crim. App. 2006); Ex parte Suhre, 185 S.W.3d 898 (Tex.
Crim. App. 2006).  Therefore, the claim is denied. 
Filed: March 11, 2009
Do not publish